DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IL2018/050319 filed 03/20/2018 has been received and acknowledged. Furthermore, the provisional application 62/473619 having a priority date of 03/20/2017 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2022, 04/06/2022, 04/12/2022, 04/28/2022, and 06/01/2022 were filed/received after the mailing date of the Non-Final Rejection on 03/30/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Citation of Relevant Prior Art
U.S. 2017/0129180, Coates et al., December 12th 2017, See entire document.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 31-34, 43-44, and 47 under 35 U.S.C. § 103 over Khoshnevis (U.S. 2004/0018107) in view of Han (Han, Yiwei, et al. “Super-Resolution Electrohydrodynamic (EHD) 3D Printing of Micro-Structures Using Phase-Change Inks.” Manufacturing Letters, vol. 2, no. 4, 2014, pp. 96–99) have been fully considered but are not persuasive. 
Applicant argues that Khoshnevis does not teach the limitation of sintering the green object separated from the discrete support sections, but instead sinters both the object and discrete support sections together and separates them afterward. The examiner is not persuaded and respectfully points out the following. Within Khoshnevis, the discrete portions are separated from the green object by a sintering inhibitor (e.g., paragraphs [0016]-[0018]), and teaches the discrete portions and the green object as being considered separate objects within paragraph [0018]. Thus, while the applicant is correct that Khoshnevis is also sintering the discrete support sections, this does not invalidate the teaching that the green object, of which is clearly considered by Khoshnevis to be separated from the discrete supports section, is sintered. The examiner reminds the applicant that during patent examination, the pending claims must be “given the broadest reasonable interpretation.” Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). See MPEP 2111. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-34, 43-44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (U.S. 2004/0018107, previously cited) in view of Han (Han, Yiwei, et al. “Super-Resolution Electrohydrodynamic (EHD) 3D Printing of Micro-Structures Using Phase-Change Inks.” Manufacturing Letters, vol. 2, no. 4, 2014, pp. 96–99, previously cited).

Regarding Claim 31, Khoshnevis teaches a method for additive manufacturing of a green block including a green object (abstract). Khoshnevis teaches printing a pattern on a building tray based on selectively depositing a solidifiable non-powder material (e.g., potassium phosphate as described in paragraph [0005], and further explained within paragraph [0020]; or a ceramic slurry as described within paragraph [0005], the word slurry necessarily meaning a liquid suspension of ceramic material). Khoshnevis teaches said pattern defined to form a partition by tracing a perimeter of the object to be printed per layer (Figure 2-3; paragraphs [0005], and [0018]). Khoshnevis teaches tracing a plurality of discrete sections of a support area around the object, wherein the pattern is printed with a solidifiable non-powder material (Figure 2, Char. No. 250; paragraphs [0005], [0016], [0018], and [0022]). Khoshnevis teaches applying a layer of powder material over the pattern (paragraph [0018]). Khoshnevis teaches compacting the layer of powder material and pattern of solidifiable non-powder material (paragraphs [0018]-[0019]). Khoshnevis teaches repeating the printing, applying the compacting to build a plurality of layers of said green block (paragraphs [0018], and [0024]). Khoshnevis teaches removing the non-powder material and separating the green object from the discrete support sections (paragraphs [0005], and [0024]). Khoshnevis teaches sintering the green object separated from the discrete support sections (paragraph [0024]).
With respect to the above citation, the examiner points out that within Khoshnevis, the discrete portions are separated from the green object by a sintering inhibitor (e.g., paragraphs [0016]-[0018]), and teaches the discrete portions and the green object as being considered separate objects before being sintered within paragraph [0018]. Thus, while Khoshnevis is also sintering the discrete support sections, the green object, of which is clearly considered by Khoshnevis to be separated from the discrete supports section, is sintered after being separated from the support section.
However, Khoshnevis does not teach the solidifiable non-powder material being solid at room temperature and liquid at the moment of printing with a melting point of less than 120°C. 
Han teaches a solidifiable non-powder material that is solid at ambient temperature and a liquid at the moment of printing with a melting point of less than 120°C (page 97, column 1, “1. EHD printing system”). Han teaches that this type of material enables high resolution additive manufacturing (page 99, Conclusions). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis with the concepts of Han with the motivation of enabling higher resolution manufacturing. 
Regarding Claim 33, Khoshnevis is relied upon for the reasons given above in addressing claim 31. However, Khoshnevis does not teach the solidifiable non-powder material being a solidifiable selected from the group consisting of a thermal ink, a photo-curable ink, or a wax. 
Han teaches a solidifiable non-powder material as being a wax (page 97). Han teaches that this type of material enables high resolution additive manufacturing (page 99, Conclusions). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis with the concepts of Han with the motivation of enabling higher resolution manufacturing. 
Regarding Claim 34, Khoshnevis teaches a plurality of discrete section being defined to include different sized section (Figures 3A-3C). 
Regarding Claim 43, Khoshnevis teaches four corners of a building tray being defined to be formed with column of solidifiable non-powder material (Figure 2). 
Regarding Claim 44, Khoshnevis teaches the pattern being defined to include at least one solidifiable non-powder material column extending through a plurality of layers (Figure 2, and Figure 3A though 3D). 
Regarding Claim 47, Khoshnevis teaches defining the plurality of discrete sections of a support area around the object based on the geometry of the object (Figure 2, paragraphs [0019], and [0022]). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (U.S. 2004/0018107, previously cited) in view of Han (Han, Yiwei, et al. “Super-Resolution Electrohydrodynamic (EHD) 3D Printing of Micro-Structures Using Phase-Change Inks.” Manufacturing Letters, vol. 2, no. 4, 2014, pp. 96–99, previously cited) as applied to claim 31 above, and further in view of Pereira Mosqueira (U.S. 2017/0253004, previously cited). 

Regarding Claim 35, Khoshnevis in view of Han are relied upon for the reasons given above in addressing Claim 31. However, none of the references teach the discrete sections being defined to be shaped as rhomboids. 
Pereira Mosqueira, hereinafter referred to as Pereira, teaches a impact resistant sandwich structure (abstract). Pereira teaches discrete sections being shaped as rhomboids (paragraphs [0025]-[0026]). Pereira teaches this feature, in part, allows for improved energy absorption capabilities within aircraft components (paragraph [0007]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis in view of Han by using the shapes of Pereira with the motivation of producing aircraft components with enhanced energy absorption capabilities. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (U.S. 2004/0018107, previously cited) in view of Han (Han, Yiwei, et al. “Super-Resolution Electrohydrodynamic (EHD) 3D Printing of Micro-Structures Using Phase-Change Inks.” Manufacturing Letters, vol. 2, no. 4, 2014, pp. 96–99, previously cited) as applied to claim 31 above, and further in view of Grifith (U.S. 2013/0297059, previously cited).  

Regarding Claim 36, Khoshnevis in view of Han are relied upon for the reasons given above in addressing Claim 31. However, none of the references teach the width of the trace around a discrete section being defined based on the distance to the object and size of discrete sections. 
Grifith teaches a system and method for preparing the geometry of a three-dimensionally printed object (abstract). Grifith teaches the width of an objects outline being defined (e.g., dependent upon) the distance from that outline to the medial axis to the object and the size of the object including the discrete sections that comprise that object (paragraph [0042]). Grifith teaches this feature corrects areas that are too thin to be printed properly (paragraph [0042]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis in view of Han with the concepts of Grifith with the motivation of allows for all sections of the print to be printed properly.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (U.S. 2004/0018107, previously cited) in view of Han (Han, Yiwei, et al. “Super-Resolution Electrohydrodynamic (EHD) 3D Printing of Micro-Structures Using Phase-Change Inks.” Manufacturing Letters, vol. 2, no. 4, 2014, pp. 96–99, previously cited) as applied to claim 31 above, and further in view of Feygin (U.S. Patent No. 5,354,414, previously cited). 

Regarding Claim 37, Khoshnevis in view of Han are relied upon for the reasons given above in addressing Claim 31. However, none of the references teach the discrete section being defined as having a selected draft angle. 
Feygin teaches an apparatus and method for forming an integral object from layered laminations (abstract). Feygin teaches discrete sections being defined as having a selected draft angle (column 13, line 63 through column 14, line 2). Feygin teaches this features controls warpage during the building process (column 13, lines 63-65). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis in view of Han with the concepts of Feygin with the motivation of controlling warpage. 

Claims 38, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (U.S. 2004/0018107, previously cited) in view of Han (Han, Yiwei, et al. “Super-Resolution Electrohydrodynamic (EHD) 3D Printing of Micro-Structures Using Phase-Change Inks.” Manufacturing Letters, vol. 2, no. 4, 2014, pp. 96–99, previously cited) as applied to claim 31 above, and further in view of Sheinmann (U.S. 2017/0173696, previously cited) and Vidimce (U.S. 2014/0324204, previously cited). 

Regarding Claim 38, Khoshnevis in view of Han are relied upon for the reasons given above in addressing Claim 31. However, none of the references teach at least one of the discrete sections being defined to be patterned with a dither of solidifiable non-powder material, wherein the dither forms a negative mask that prevents or weakens cohesion between powder particles during compaction.
Sheinmann teaches a system and method for building three dimensional objects (abstract). Sheinmann teaches discrete sections being defined to be patterned with a solidifiable non-powder material, wherein the material forms a negative mask that prevents or weakens cohesion between powder particles during compaction (paragraph [0066]). Sheinmann teaches this feature aids in removing discrete sections within additively manufactured objects (paragraphs [0064]-[0065]). 
Vidimce teaches a method and apparatus for implementing a programmable pipeline for three-dimensional printing including multi-material applications (abstract). Vidimce teaches that patterning with a dither of material enables suitable layer generation within the processing means of the printer and graceful blending of materials (paragraph [0063], [0077], [0155]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis in view of Han with the concepts of Sheinmann and Vidimce with the motivation of aiding in the processing and then separation of discrete sections of additively manufactured sections. 
Regarding Claim 40, Khoshnevis teaches solidifiable non-powder material occupying less than 50% of the multiple discrete sections. To elaborate, the examiner points to Figure 2 of Khoshnevis, reproduced below for convenience. Within this figure it is clear that Khoshnevis teaches discrete sections comprising non-powder material. Furthermore, it is clear that the solidifiable non-powder material (e.g., Char. No. 225, or 230) occupies less than 50% of these discrete sections. Furthermore, with respect to the feature of “and wherein a percent of dithering in the plurality of discrete sections is defined based on the distance of a discrete section from a corner of the building tray” - the examiner points out that while Khoshnevis does not explicitly recite this limitation, the reference nonetheless utilized the concept based of Figure 2 as shown below. To elaborate, within the Figure the cubed section is perfectly aligned within the outer cylindrical housing before it is then removed and placed into a sintering furnace. As such, it would have been an obvious decision to define the amount of solidifiable non-powder material within the plurality of discrete sections based on the distance of the discrete section from the corner of a building tray as otherwise one would risk misprinting the discrete section outside of the boundary of the building tray. 

    PNG
    media_image1.png
    301
    566
    media_image1.png
    Greyscale


However, Khoshnevis does not teach at least one of the discrete sections being defined to be patterned with a dither of solidifiable non-powder material, wherein the dither forms a negative mask that prevents or weakens cohesion between powder particles during compaction.
Sheinmann teaches a system and method for building three dimensional objects (abstract). Sheinmann teaches discrete sections being defined to be patterned with a solidifiable non-powder material, wherein the material forms a negative mask that prevents or weakens cohesion between powder particles during compaction (paragraph [0066]). Sheinmann teaches this feature aids in removing discrete sections within additively manufactured objects (paragraphs [0064]-[0065]). 
Vidimce teaches a method and apparatus for implementing a programmable pipeline for three-dimensional printing including multi-material applications (abstract). Vidimce teaches that patterning with a dither of material enables suitable layer generation within the processing means of the printer and graceful blending of materials (paragraph [0063], [0077], [0155]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis in view of Han with the concepts of Sheinmann and Vidimce with the motivation of aiding in the processing and then separation of discrete sections of additively manufactured sections. 
Regarding Claim 45, Khoshnevis is relied upon for the reasons given above in addressing claim 31. However, Khoshnevis is silent to a partition being formed by tracing a perimeter of the object being defined to include a plurality of gaps and wherein the gaps are narrower than 100 µm. 
Sheinmann teaches a system and method for building three dimensional objects (abstract).Sheinmann teaches a partition formed by tracing a perimeter of an object being defined to include a plurality of gaps wherein the gaps are narrower than 100 µm (paragraph [0082], and [0084]; Figure 6). Sheinmann teaches this feature aids in removing discrete sections within additively manufactured objects (paragraphs [0064]-[0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis in view of Han with the concepts of Sheinmann with the motivation of aiding in the separation of discrete sections of additively manufactured sections. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735